Citation Nr: 1805559	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from August 1962 to April 1966. He died in January 1995. The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota (Agency of Original Jurisdiction (AOJ)).

The Appellant testified at a video conference Board hearing before the undersigned in February 2017. A transcript of the proceeding is of record. Recently, the Appellant submitted documentation of financial hardship, and the Board grants her request for advancement of her case on the docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  The Veteran served in the Philippines from January 1965 to April 1966. 

2. The Veteran died on January [redacted], 1995 from non-Hodgkin's lymphoma.

3. The Veteran is not presumed to have been exposed to herbicide agents based on his service in the Philippines, and the record does not reflect that he was exposed to herbicide agents. 

4. The Veteran's non-Hodgkin's lymphoma, which first manifested many years after service, is not shown to be related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)(2017). A review of the record does not disclose that the Appellant and her representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Appellant's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

The Board notes that there has not been a VA examination or opinion in regards to the Appellant's claim. However, a VA examination is not needed in every case. In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83.

The Board observes that non-Hodgkin's lymphoma is a cancer that originates in the lymphatic system wherein tumors develop from lymphocytes - a type of white blood cell. https://www.mayoclinic.org/diseases-conditions/non-hodgkins-lymphoma/symptoms-causes/syc-20375680. See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute). Signs and symptoms of non-Hodgkin's lymphoma may include: painless, swollen lymph nodes in the neck, armpits or groin; abdominal pain or swelling; chest pain, coughing or trouble breathing; persistent fatigue; fever; night sweats; and unexplained weight loss.

In this case, the record does not reflect that the Veteran's lymphoma manifested during service. The Veteran's service treatment records (STRs) are silent for any diagnosis or treatment for lymphoma, and do not appear to note any symptoms either. See May 2013 STR - Medical. Additionally, the record is silent for any complaints by the Veteran of recurrent and/or persistent symptoms of lymphoma since service. As addressed more fully below, there is no competent evidence that the Veteran manifested lymphoma in service, that he had actual exposure to herbicides in service, or that any in service event other than theoretical exposure to herbicides caused or contributed to the cause of the Veteran's death.

The Veteran and her representative theorize that the Veteran would have visited Vietnam on a temporary duty (TDY) status, and argue that his STRs showing treatment for gastrointestinal, respiratory and skin issues establish actual herbicide exposure. However, there is no competent evidence tending to support these general conclusory and speculative statements which, by themselves, cannot meet the low threshold of an indication that the claimed disability is due to service. See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). The Board thus finds that a remand to obtain a VA examination and opinion is not necessary.

II. Criteria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a). The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). To find that the disease or disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). For service connection to be granted for the cause of the Veteran's death, the Appellant must show (1) a cause of the Veteran's death is (or should be) service-connected, or (2) a service-connected disability caused the Veteran's death. 

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, and has one of the diseases enumerated under 38 C.F.R. § 3.309(e), to include certain cancers, that disease shall be service-connected (provided the requirements of 38 C.F.R. § 3.307(a)(6) have been met) even though there is no record of such disease during service. 38 U.S.C. §§1113, 1116; 38 C.F.R. §§ 3.307, 3.309. The diseases listed under 38 C.F.R. § 3.309(e) shall have become manifest to a degree of ten percent or more at any time after service, with some exceptions. 38 U.S.C. §§1116; 38 C.F.R. § 3.307(a)(6)(ii). Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C. §§1116; 38 C.F.R. §§ 3.307(a)(6)(iii). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id. 

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)). A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker, 708 F.3d at 1337. A malignant tumor is deemed a chronic disease under 38 C.F.R. § 3.309(a).

A claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement. See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). In making its decision, the Board must give a claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

II. Analysis

The Appellant contends that the Veteran was likely exposed to herbicide agents while in service in the Philippines, and this exposure was the cause of his non-Hodgkin's lymphoma that ultimately resulted in his death. See June 2013 Notice of Disagreement. She notes that her husband was an aircraft control and warning operator while in service, often flying helicopters. She speculates that he may have been required to fly into Vietnam during TDY assignments where herbicide agents were used, and that he could have been exposed to herbicide agent residuals via the aircraft he was flying. See July 2014 VA Form 9. The Appellant contends that the Veteran's non-Hodgkin's lymphoma was not hereditary, and remarks that from the time he left service until he passed away, he suffered from a variety of health issues, including upper respiratory infections, gastrointestinal problems, and rashes. She states that Agent Orange in particular affects people through ingestion, respiration, or topical contamination, and she believes exposure to herbicide agents is what caused not only the aforementioned health problems, but also his non-Hodgkin's lymphoma. See February 2017 Hearing Transcript. 

As stated above, to establish service connection for the Veteran's cause of death, the Appellant must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. The Veteran's death certificate lists non-Hodgkin's lymphoma as the cause of death. See June 2013 Notice of Disagreement (provided as an attachment). The Board will subsequently find that the Veteran's non-Hodgkin's lymphoma was the cause of his death, and thus the Appellant need only show that this disease was incurred in or aggravated by his service.

As the Appellant correctly stated, a Veteran who has been exposed to herbicide agents during active military, naval, or air service qualifies for service connection for a variety of diseases, to include non-Hodgkin's lymphoma, if it manifests within the time constraints provided by 38 C.F.R. §3.307(a)(6)(ii). 38 C.F.R. §3.309(e). However, this presumption is only applicable to those Veterans who served in places where herbicide exposure has been verified, most notably Vietnam and the Korean demilitarized zone, as well as places recognized by the Department of Defense as areas where herbicide agents were used. 38 C.F.R. §3.307(a)(6)(iii) and (iv). The AOJ attempted to confirm the Veteran's alleged exposure on a factual basis in the Philippines during service. However, the AOJ received negative responses for any herbicide exposure for the Veteran from the National Personnel Records Center (NPRC) and the Department of Defense (DOD) Inventory listing all herbicide use, storage, and testing sites. NPRC records also verified that the Veteran did not serve in Vietnam. A July 2014 Formal Finding Memorandum detailed the AOJ's efforts to verify herbicide exposure for the Veteran, but the Veteran's alleged exposure to herbicide agents in the Philippines could not be verified. 

The Appellant suggests that the Veteran may have flown to Vietnam as part of his TDY and he could have been exposed to herbicide agents there. However, while this may be a plausible theory, there is insufficient evidence to suggest this took place. His military personnel record does not contain any entry or notation that such an assignment occurred, and the Appellant testified that the Veteran never spoke of his time in service to her and thus did not make any statement to support a finding that he was in Vietnam at any point. See February 2017 Hearing Transcript. The Appellant's representative valiantly attempted to piece together information from unit histories and military occupational specialty (MOS) duties to argue that the Veteran's type of service would have involved TDY service in Vietnam. Unfortunately, these arguments rely solely on speculation and are unsupported by the evidence of record. Furthermore, there is no scientific evidence to support the theory that aircrafts returning from Vietnam to the Philippines had residual herbicide agents. For these reasons, the Board is subsequently unable to find that the Veteran was exposed to herbicide agents during service.

The Board is similarly unable to find that the Veteran's non-Hodgkin's was incurred in or aggravated by service to satisfy the other prong of service connection for cause of death. As noted above, the Veteran's STRs are silent for any diagnosis or treatment for lymphoma, and do not appear to note any symptoms either. His STRs note that during service, the Veteran suffered from "intermittent episodes of mild back ache," as well as air sickness and constipation; he specifically denied "all other significant illnesses or injuries." See May 2013 STR - Medical. Additionally, the record is silent for any complaints by the Veteran of recurrent and/or persistent symptoms of lymphoma since service. The Appellant's representative generally alleges that the Veteran has had recurrent respiratory, gastrointestinal and skin symptoms since service, but the Appellant indicated that she did not know the Veteran at the time of his discharge and the Appellant herself did not provide testimony establishing a factual foundation to support a finding that the Veteran had recurrent symptoms since service (e.g., documentation in medical records, the Veteran's own recollection of onset of symptoms, etc.). 

Overall, the Board finds insufficient competent evidence that lymphoma first manifested in service, manifested to a compensable degree within one year of service to warrant service connection under 38 C.F.R. § 3.309(a) (malignant tumor being a chronic disease), or that the Veteran manifested chronic lymphoma symptoms since service to warrant service connection for lymphoma on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b). Additionally, the Board finds insufficient competent evidence of actual herbicide exposure. Thus, service connection for the Veteran's cause of death must be denied. There is no doubt of material fact to be resolved in the Appellant's favor. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cause of death is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


